Name: Council Decision (CFSP) 2015/2008 of 10 November 2015 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  Europe
 Date Published: 2015-11-11

 11.11.2015 EN Official Journal of the European Union L 294/69 COUNCIL DECISION (CFSP) 2015/2008 of 10 November 2015 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, and Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 August 2010, the Council adopted Decision 2010/452/CFSP (1), which extended the European Union Monitoring Mission in Georgia (EUMM Georgia or the Mission), established by Council Joint Action 2008/736/CFSP (2). (2) On 16 December 2014, the Council adopted Decision 2014/915/CFSP (3) amending Decision 2010/452/CFSP, which extended the Mission until 14 December 2016 and provided a financial reference amount until 14 December 2015. (3) A new financial reference amount covering the period from 15 December 2015 to 14 December 2016 should be provided. (4) Decision 2010/452/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/452/CFSP is amended as follows: (1) in Article 14(1), the following subparagraph is added: The financial reference amount intended to cover the expenditure related to the Mission between 15 December 2015 and 14 December 2016 shall be EUR 17 640 000.; (2) in Article 14, paragraphs 2 and 3 are replaced by the following paragraph: 2. All expenditure shall be managed in accordance with the rules and procedures applicable to the general budget of the Union. Participation of natural and legal persons in the award of procurement contracts by EUMM Georgia shall be open without limitations. Furthermore, no rule of origin for the goods purchased by EUMM Georgia shall apply.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 15 December 2015. Done at Brussels, 10 November 2015. For the Council The President P. GRAMEGNA (1) Council Decision 2010/452/CFSP of 12 August 2010 on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 213, 13.8.2010, p. 43). (2) Council Joint Action 2008/736/CFSP of 15 September 2008 on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 248, 17.9.2008, p. 26). (3) Council Decision 2014/915/CFSP of 16 December 2014 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 360, 17.12.2014, p. 56).